DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating device in claims 1, 10, 11, 13, 17, and 20.
Measuring device in claims 17 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
The heating device of claims 1, 10, 11, 13, 17, and 20, is interpreted as being a heater or equivalents thereof.
The measuring device of claims 17 and 18, is interpreted as being a meter (Paragraph 0055) or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro et al, US Patent Application Publication 2007/0272680 A1, in view of Ohmoto et al US Patent Application Publication 2008/0280451 A1, and Fayaz et al, US Patent 7,214,548 B2.
Regarding claims 1, 11, and 17, Tadokoro et al teaches a wafer processing apparatus 84 comprising: a heating plate 140 having a central region R1 and an edge region R2-R5 surrounding the central region R1 are defined; a plurality of temperature sensors 145 equipped in the heating plate; a heating device 141 configured to heat the heating plate 140; a first power supply 142 configured to provide operational power to different portions of the heating device; a first temperature controller (part of temperature controller 190) configured to generate a first feedback temperature control signal for controlling power output of the power supply 142 based on a first measurement value generated by the plurality of temperature sensors 145; and a second temperature controller (part of temperature controller 190) configured to generate a second feedback temperature control signal for controlling power output of 
Tadokoro et al differs from the present invention in that Tadokoro et al does not teach a first and second power supply.
 Ohmoto et al teaches a first 113 and second 111 power supply.
The motivation for supplying individual power supplies is to provide an alternate and equivalent power supply system in the apparatus of Tadokoro et al as taught by Ohmoto et al. Furthermore, it was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a second power source in the apparatus of Tadokoro et al as taught by Ohmoto et al.
	Tadokoro et al and Ohmoto et al differ from the present invention in that they do not teach: a plurality of vacuum ports formed in the heating plate, or an electronic pressure regulator configured to provide vacuum pressure for fixing a wafer disposed on the heating plate to the plurality of vacuum ports and regulate pressure of the plurality of vacuum ports; and a wafer chucking controller configured to control the electronic pressure regulator, and generate a feedback pressure control signal for controlling the pressure of the electronic pressure regulator based on the first feedback temperature control signal and the second feedback temperature control signal.

The motivation for adding the vacuum chuck of Fayaz to the apparatus of Tadokoro et al and Ohmoto et al is to hold and straighten the wafer on the heating plate of Tadokoro et al and Ohmoto et al as taught by Fayaz et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the vacuum chuck of Fayaz et alto the apparatus of Tadokoro et al and Ohmoto et al
Regarding claim 2, Tadokoro et al teaches the controller is further configured to identify a power difference between the first power supply and the second power supply based on the first feedback temperature control signal and the second feedback temperature control signal.  
Regarding claim 3, Tadokoro et al teaches the plurality of temperature sensors comprises first temperature sensors corresponding to the central region and second temperature sensors corresponding to the edge region, wherein the first temperature sensors are configured to generate the first measurement value and the second temperature sensors are configured to generate the second measurement value, 
Regarding claim 4, Tadokoro et al teaches the wafer chucking controller is further configured to determine whether or not warpage of the wafer occurs based on the first feedback temperature control signal and the second feedback temperature control signal, directly after the wafer is loaded.  
Regarding claim 5, Tadokoro et al teaches, the wafer chucking controller is further configured to identify a difference between a first power output of the first power supply and a second power output of the second power supply, directly after the wafer is loaded.  
Regarding claim 6 and 7, Fayaz et al teaches the wafer chucking controller is further configured to identify a ratio of the difference to a reference value, directly after the wafer is loaded, and wherein the reference value corresponds to a difference between the first power output of the first power supply and the second power output of the second power supply, directly after a flat wafer is loaded.  
Regarding claim 8, Tadokoro et al teaches that the wafer chucking controller is further configured to identify a degree of warpage of the wafer based on the first feedback temperature control signal and the second feedback temperature control signal, directly after the wafer is loaded.  

Regarding claim 10, Ohmoto et al teaches the first power supply is configured to provide first power to a central portion of the heating device corresponding to the central region, and wherein the second power supply is configured to provide second power to an edge portion of the heating device corresponding to the edge region.  
Regarding claim 11: 
Ohmoto et al teaches a central region, an edge region surrounding the central region, and a middle region between the central region and the edge region are defined; and a first power supply, a second power supply and a third power supply configured to provide operational power to the heating device. 
  Tadokoro et al teaches a third temperature controller configured to generate a third feedback temperature control signal for controlling a third power output of the third power supply based on a third measurement value of the plurality of temperature sensors.
Fayaz et al teaches a plurality of first vacuum ports arranged in circular symmetry with respect to the center of the heating plate; and a plurality of second vacuum ports arranged in circular symmetry with respect to the center of the heating plate and farther from the central region of the heating plate than the plurality of first vacuum ports, wherein the electronic pressure regulator comprises: a first electronic pressure regulator configured to regulate pressure of the plurality of first vacuum ports; and a second electronic pressure regulator configured to regulate pressure of the plurality of second 
Regarding claim 12, Tadokoro et al teaches the plurality of temperature sensors comprises first temperature sensors corresponding to the central region, second temperature sensors corresponding to the edge region, and third temperature sensors corresponding to the middle region, wherein the first temperature sensors are configured to generate the first measurement value, the second temperature sensors are configured to generate the second measurement value and the third temperature sensors are configured to generate the third measurement value, wherein the first temperature controller is further configured to generate the first feedback temperature control signal based on the first measurement value, wherein the second temperature controller is further configured to generate the second feedback temperature control signal based on the second measurement value, and wherein the third temperature controller is further configured to generate the third feedback temperature control signal based on the third measurement value.  
Regarding claim 13, Ohmoto et al teaches the first power supply is configured to provide operational power to a central portion of the heating device corresponding to the central region, based on the first feedback temperature control signal, wherein the second power supply is configured to provide operational power to an edge portion of the heating device corresponding to the edge region, based on the second feedback 
Regarding claim 14, Tadokoro et al teaches the wafer chucking controller is further configured to identify a distance between the heating plate and a certain location of a wafer disposed on the heating plate based on the first feedback temperature control signal, the second feedback temperature control signal and the third feedback temperature control signal.  
Regarding claim 15, the wafer chucking controller is further configured to identify a three-dimensional shape of the wafer based on the first feedback temperature control signal, the second feedback temperature control signal and the third feedback temperature control signal.  
Regarding claim 16, Fayaz et al teaches that the wafer chucking controller is further configured to generate the first feedback pressure control signal and the second feedback pressure control signal corresponding to the first electronic pressure regulator and the second electronic pressure regulator, respectively, based on the three- dimensional shape.  
Regarding claim 18, Tadokoro et al teaches the wafer chucking controller is further configured to identify a degree of warpage of the wafer based on the first power output measured by the first measuring device and the second power output measured by the second measuring device, and control the electronic pressure regulator based on the degree of warpage.  

Regarding claim 20, Tadokoro et al teaches that the first power supply is further configured to provide operational power to a central portion of the heating device corresponding to the central region, based on the first feedback temperature control signal, and wherein the second power supply is further configured to provide operational power to an edge portion of the heating device corresponding to the edge region, based on the second feedback temperature control signal.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716